Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 21, 2018

                                       No. 04-17-00835-CR

                                   James Edward STRIBLIN,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR4270
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        The reporter’s record was due February 5, 2018, but was not filed. On February 12,
2018, this court notified the court reporter that the reporter’s record was late. The court reporter
responded to our notice on February 14, 2018, stating she needed additional time to file the
record due to a prior illness. In her notification of late record, the reporter requested an
extension of twenty-eight days from the date of the notification — thirty-seven days from the
original due date. After review, we granted the court reporter’s requested extension and ordered
her to file the reporter’s record in this court on or before March 14, 2018. Neither the record nor
another notification of late record has been filed.

        We therefore ORDER court reporter Debra A. Doolittle to file the reporter’s record in
this court on or before April 20, 2018, which is seventy-five days from the original due date.

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.

                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court